DETAILED ACTION
	This non-final office action is in response to communications filed on 9/23/22.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11-14, 16, 17 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora et al., US Patent Application Publication no. 2015/0121057 [Arora]1.
Regarding claims 1 and 11, Arora discloses a memory device comprising: 
a memory array comprising multiple memory cells [register files, caches, memory elements, dynamic circuits, etc., paragraphs 0056 and 0070]; and 
a memory controller configured to perform operations [microcontroller, paragraph 0028] comprising: 
storing duration information about low-power intervals of a device that comprises the memory array [idle duration history, paragraphs 0037 and 0047]; 
storing an additional respective metric for individual intervals of the low-power intervals [metadata such as sensor data associated with one or more idle period durations, paragraphs 0029 and 0061]; 
determining a probable duration of a next low-power interval of the device based on the duration information about the low-power intervals and based on at least one of the additional metrics [predicting duration of next idle period using an idle duration history and a history table, paragraphs 0028, 0029, 0047 and 0061]; 
determining a low-power state of a portion of the memory array of the device for the next low-power interval based on the probable duration [an idle state to transition to is determined based on the predicted duration of the next idle period, paragraphs 0028, 0057 and 0062]; and 
upon initiating the next low-power interval, saving state information about the portion of the memory array of the device to provide first state information, and reducing a power state of at least a portion of the device [preserving architectural state of a register file, cache, memory element, dynamic circuit, etc. and then setting a voltage to 0V, paragraphs 0056 and 0070].
Regarding claims 2 and 13, Arora further discloses determining a maximum duration of the next low-power interval based on the durations of the low-power intervals [maximum duration thresholds, paragraphs 0027-0029, 0057 and 0061].
Regarding claims 3 and 14, Arora further discloses determining a maximum duration of the next low-power interval based on the probable duration of the next low-power interval [maximum duration thresholds, paragraphs 0027-0029, 0057 and 0061].
Regarding claims 5 and 16, Arora further discloses receiving a wake-up indication during the next low-power interval [exiting the idle state, paragraph 0070].
Regarding claims 6 and 17, Arora further discloses that in response to the wake-up indication and when a duration of the next low-power interval is less than the maximum duration: saving the duration of the next low-power interval with the durations of the low- power intervals; increasing a power state of the one or more sub-systems; and rebuilding a state of each of the one or more sub-systems using the first state information [the architectural state is recovered when the idle state is exited and the history table is updated to reflect the idle time duration, paragraphs 0049 and 0070].
Regarding claim 12, Arora further discloses that configuration of the memory controller is caused by execution of instructions stored on the memory device by processing circuitry of the memory controller [paragraphs 0028 and 0035].
Regarding claim 22, Arora further discloses that saving state information of the one or more sub- systems of the memory device comprises saving state information corresponding to the one or more arrays of the memory device [preserving architectural state of a register file, cache, memory element, dynamic circuit, etc. and then setting a voltage to 0V, paragraphs 0056 and 0070].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al., US Patent Application Publication no. 2015/0121057 [Arora].
Regarding claims 4 and 15, Arora further discloses determining whether the idle duration was longer or shorter than the predicted idle duration [paragraph 0049].  Arora makes that determination based on comparing the idle duration length to a threshold [paragraph 0049].  Arora does not disclose using a timer set to the predicted idle duration to determine whether the idle duration was longer or shorter than the predicted idle duration.  Examiner takes official notice that timers were conventionally used in computing devices before the effective filing date of the claimed invention to help determine the accuracy of time period predictions.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify the Arora teachings to use known timers to determine whether idle durations are longer or shorter than predicted idle durations.
Regarding claim 23, Arora, as described above, discloses that the metadata may be sensor data associated with idle durations.  Arora does not disclose that the metadata includes day or time of day information.  Examiner takes official notice that computing devices before the effective filing date of the claimed invention conventionally considered day or time of day information when predicting future operation states in order to increase the prediction accuracy.  Accordingly, it would have been obvious to one of ordinary skill in the art to use known day or time of day metadata in Arora in order to improve idle duration prediction accuracy.

Allowable Subject Matter
Claims 24-26 are allowed.
Claims 7-10 and 18-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest determining a probable duration of a next low-power interval based on stored low-power interval durations and additional metrics for individual intervals and determining a lower power state for a device based on the determined probable duration of the next low-power interval, in combination with: determining, when a duration of the next low- power interval is more than the maximum duration, a second probable duration of a next low-power interval of the device based on a pending duration of the next low-power interval and the durations of the low-power intervals; determining a second low-power state of the device for the next low-power interval based on the second probable duration; determining a second maximum duration of the next low-power interval based on the durations of the low-power intervals; and initiating the second low-power state of the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 7-10 and 18-21 have been fully considered and are persuasive.  The rejections of claims 7-10 and 18-21 have been withdrawn.
Applicant's arguments with respect to claims 1-6, 11-17, 22 and 23 have been fully considered but they are not persuasive.  Applicant argues that Arora does not disclose “storing an additional respective metric for individual intervals of the low-power intervals” and “determining a probable duration of a next low-power interval of the device based on durations of the low-power intervals and based on at least one of the stored additional metrics.”  Examiner disagrees.  Arora discloses computing a predicted duration of a next idle period using an idle duration history and a history table [paragraph 0028].  Arora further discloses storing additional metrics for individual intervals of the low-power intervals [metadata, such as hardware or software sensor data associated with one or more idle periods, paragraph 0029].  Arora further discloses that the metadata is used to for computing predicted idle durations of idle periods and improving the accuracy of the idle duration predictions [paragraph 0029].  Therefore, Arora does disclose “storing an additional respective metric for individual intervals of the low-power intervals” and “determining a probable duration of a next low-power interval of the device based on durations of the low-power intervals and based on at least one of the stored additional metrics.”  The previous rejections of claims 1-6, 11-17, 22 and 23 are respectfully maintained.
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL B YANCHUS III/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        September 29, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Arora was previously cited.